 Case 6:19-cv-06089-RTD Document 18                     Filed 05/18/20 Page 1 of 1 PageID #: 48



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION


HENRY SMITH                                                                                    PLAINTIFF

 V.                                        CIVIL NO. 6:19-cv-06089

 DR. HOSAM KAMEL (Medical Director,
 Quapaw Rehabilitation Center) and
 BRENDALYN JACOB (Power of Attorney)                                                      DEFENDANTS

                                                 ORDER

        The Court has received a Report and Recommendation (ECF No. 15) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in forma

pauperis. Upon review, the Magistrate recommended that Plaintiff’s amended complaint be dismissed

without prejudice for failure to allege the Defendants were state actors or acting under color of state law

and failure to allege a plausible constitutional claim for excessive force under § 1983. Plaintiff has filed

timely, written Objections (ECF No. 17) to the Report and Recommendation. The matter is now ripe for

consideration.

        The Court has conducted a de novo review of the report and recommendation. 28 U.S.C. §

636(b)(1). After consideration, the Court finds that Plaintiff’s Objections offer neither law nor fact

requiring departure from the Magistrate’s findings, and that the report and recommendation is proper,

contains no clear error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that Plaintiff’s Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE. The Clerk is directed to place a §1915(g) strike flag on the case.

         SO ORDERED this 18th day of May 2020.

                                                                   /s/Robert T. Dawson
                                                                   ROBERT T. DAWSON
                                                                   SENIOR U.S. DISTRICT JUDGE
